Exhibit 10.7

         
TO:
       
 
       
 
       
FROM:
  Steven J. Malcolm    
 
       
SUBJECT:
  Stock Option Award    

You have been selected to receive a stock option grant certain terms of which
are set forth in the attached Nonqualified Stock Option Agreement. Your stock
option award is subject to three-year graded vesting. You may view the vesting
schedule for this award on-line.
This stock option award is granted to you in recognition of your role as a key
employee whose responsibilities and performance are critical to the attainment
of long-term goals. This award and similar awards are made on a selective basis
and are, therefore, to be kept confidential. It is granted and subject to the
terms and conditions of The Williams Companies, Inc. 2007 Incentive Plan, as
amended from time to time, and the Nonqualified Stock Option Agreement.
If you have any questions about this award, you may contact a dedicated Fidelity
Stock Plan Representative at 1-800-544-9354.

1



--------------------------------------------------------------------------------



 



Name:                                            
SSN:                                             
THE WILLIAMS COMPANIES, INC.
2007 INCENTIVE PLAN
NONQUALIFIED STOCK OPTION AGREEMENT
This Nonqualified Stock Option Agreement (“Option Agreement”) contains the terms
of the Option (as defined below) granted to you in this Option Agreement.
Certain other terms of the Option are defined in the Plan (as defined below).
     1. Stock Options. Subject to the terms of The Williams Companies, Inc. 2007
Incentive Plan or any successor plan, including any supplements or amendments to
it (the “Plan”), you have been granted the right (“Option”) to purchase from the
Company                      shares of the Company’s Common Stock, par value $1
per share (the “Shares”) effective                     . (the “Effective Date”).
Your Option is exercisable in whole or in part at the exercise price of
                     (the “Option Price”), the closing stock price on
                    , and has an expiration date of                     . The
Option will vest in one-third increments each year for three years on the
anniversary date of the Effective Date beginning the year following the
Effective Date and is exercisable at such times and during such periods as are
set forth in this Option Agreement and the Plan.
     2. Incorporation of Plan and Acceptance of Documents. The Plan applies as
though it were included in this Option Agreement. Any capitalized word has a
special meaning, which can be found either in the Plan or in this Option
Agreement. You agree to accept as binding, conclusive and final all decisions
and interpretations of the Committee upon any questions arising under the Plan
or this Option Agreement. You acknowledge that you have received a copy of, or
have online access to, the Plan and hereby automatically accept the Option
subject to all the terms and provisions of the Plan and this Option Agreement.
You further acknowledge and agree that you have received a copy of, or that you
have online access to, the prospectus and you hereby acknowledge your automatic
acceptance and receipt of such prospectus electronically.
     3. Exercise. Except as otherwise provided in this Option Agreement, you may
exercise vested Options, in whole or in part, by delivering a notice of exercise
to the Plan’s designated broker, showing the number of Shares for which the
Option is being exercised, and providing payment in full for the Option Price.
To give notice of exercise of an Option and receive instructions on payment of
the Option Price, contact Fidelity at http://netbenefits.fidelity.com or by
telephone at 800-544-9354. If you have not signed and delivered this Option
Agreement prior to submitting a notification of such election, submission of
your notification of election shall constitute your agreement with the terms and
conditions of this Option Agreement. Notwithstanding the preceding sentence, the
Company reserves the right to require your signature to this Option Agreement
prior to accepting a notification of election to exercise this Option in whole
or in part.
     4. Payment. You must pay the Option Price in full by any one or more of the
following methods, subject to approval of the Committee in its sole discretion,
(i) subject to applicable law, in cash through the sale of the Shares acquired
on exercise of the Option through a broker-dealer to whom you have submitted an
irrevocable notice of exercise and irrevocable instructions to deliver promptly
to the Company the amount of sale or loan proceeds sufficient to pay the Option
Price; (ii) in cash, by personal check or wire transfer; (iii) in Shares valued
at their Fair Market Value on the date of exercise; (iv) withholding of Shares
otherwise deliverable upon exercise valued at their Fair Market Value on the
date of exercise; or (v) in any combination of the above methods.

2



--------------------------------------------------------------------------------



 



Certificates for any Shares used to pay the Option Price must be attested to in
writing to the Company or delivered to the Company in negotiable form, duly
endorsed in blank or with separate stock powers attached, and must be free and
clear of all liens, encumbrances, claims and any other charges thereon of any
kind.
     5. Tax Withholding. Whenever any Options are exercised under the terms of
this Option Agreement, the Company will not deliver your Shares unless you remit
or, in appropriate cases, agree to remit when due the minimum amount necessary
to satisfy all of the Company’s federal, state and local withholding tax
requirements relating to your Option or the Shares. The Committee may require
you to satisfy these minimum withholding tax obligations by any (or a
combination) of the following means as determined by the Committee in its sole
discretion: (i) a cash payment; (ii) withholding from compensation otherwise
payable to you; (iii) authorizing the Company to withhold from the Shares
otherwise deliverable to you as a result of the exercise of an Option, a number
of Shares having a Fair Market Value, as of the date the withholding tax
obligation arises, less than or equal to the amount of the withholding
obligation; or (iv) delivering to the Company unencumbered Mature Shares having
a Fair Market Value, as of the date the withholding tax obligation arises, less
than or equal to the amount of the withholding obligation.
     6. Rights in the Event of Termination of Service.
(a) Rights in the Event of Termination of Service. If your service with the
Company and its Affiliates is terminated for any reason other than death,
retirement, Disability or for Cause as defined below, the Option, to the extent
vested on the date of your termination, will remain exercisable for six months
from the date of such termination (but may not be exercised later than the last
day of the original Option Term).
(b) Rights in the Event of Death. If you die while in the service of the Company
and its Affiliates, your Option will immediately vest and the Option shall
remain exercisable for a period of five years from the date of your death (but
may not be exercised later than the last day of the original Option Term) by the
person who becomes entitled to exercise your Option after your death (whether by
will or by the laws of descent and distribution, or by means of a written
beneficiary designation you filed with the Stock Administration Department
before your death).
(c) Rights in the Event of Retirement or Disability. If your service with the
Company and its Affiliates is terminated for retirement (as defined below) or
Disability (as defined below), your Option will immediately vest and the Option
shall remain exercisable for five years from the date of your termination (but
may not be exercised later than the last day of the original Option Term). The
term “Disability” is defined in the Company’s long-term disability plan in which
you participate or are eligible to participate, as determined by the Committee.
Your service will “terminate for retirement” if your employment for the Company
and its Affiliates is terminated after you have attained age fifty-five (55) and
completed at least three (3) years of service with the Company or any of its
Affiliates.
(d) Rights in the Event of Termination for Cause. If your service for the
Company or an Affiliate terminates for Cause (as defined under the Plan and set
forth below), any Option exercisable on or before such termination shall remain
exercisable for a period of 30 days from the date of such termination (but may
not be exercised later than the last day of the original Option Term). As of the
date of this Agreement, the Plan defines “Cause” as (i) your willful failure to
substantially perform your duties, other than any such failure resulting from a
Disability; or (ii) your gross negligence or

3



--------------------------------------------------------------------------------



 



willful misconduct which results in a significantly adverse effect upon the
Company or an Affiliate; or (iii) your willful violation or disregard of the
Company’s or an Affiliate’s code of business conduct or other published policy
of the Company or an Affiliate; or (iv) your conviction of a crime involving an
act of fraud, embezzlement, theft, or any other act constituting a felony
involving moral turpitude or causing material harm, financial or otherwise, to
the Company or an Affiliate. The Company may change the definition of Cause
under the Plan at any time.
     7. Notices. All notices to the Company or to the Committee must be in
writing and delivered by hand or by mail, addressed to The Williams Companies,
Inc., One Williams Center, Tulsa, Oklahoma 74172, Attention: Stock
Administration Department. Notices become effective upon their receipt by the
Company if delivered as described in this section. To give notice of exercise of
an Option and receive instructions on payment of the Option Price, contact
Fidelity at http://netbenefits.fidelity.com or by telephone at 800-544-9354.
     8. Securities Law Compliance. The Company may, without liability for its
good faith actions, place legend restrictions upon Shares obtained by exercising
this Option and issue “stop transfer” instructions requiring compliance with
applicable securities laws and the terms of this Option.
     9. No Right to Employment or Service. Nothing in the Option Agreement or
the Plan shall interfere with or limit in any way the right of the Company or an
Affiliate to terminate your employment or service at any time, nor confer upon
you the right to continue in the employ of the Company and/or Affiliate.
     10. Domestic Relations Orders. You hereby acknowledge that nothing in this
Agreement shall be construed as requiring the Committee to allow a Domestic
Relations Order with respect to this Option grant.
     11. Tax Consultation. You understand you will incur tax consequences as a
result of purchase or disposition of the Shares. You agree to consult with any
tax consultants you think advisable in connection with the purchase of the
Shares and acknowledge that you are not relying, and will not rely, on the
Company for any tax advice.

            THE WILLIAMS COMPANIES, INC.
        By           Steven J. Malcolm        President and CEO     

4